Error to the Circuit Court of the United States for the AVestem District of Texas.
McCORMICK, Circuit judge.
In this case a jury was waived by stipulation in writing. The record does not show that any exception was taken to *996the trial judge’s rulings, in the progress of the trial, on demurrers or exceptions to the pleadings or the admission or rejection of evidence. The finding of the judge was general, and to ilie effect that the court “is of opinion that plaintiff’ has proven no cause of action.” The assignment of error is substantially that “the court-erred in rendering judgment against plaintiff.” It thus clearly appears that the record presents no matter which can be.reviewed on writ of error. City of Key West v. Baer, 13 C. C. A. 572-577, 66 Fed. 440-445, and cases there cited. The judgment of the circuit court is therefore affirmed.